DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a first action on the merits of the application.  Claims 1-16 are pending.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Objections
Claims 1, 8 and 10-15 are objected to because of the following informalities:
Claim 1 recites “A process for the hydrogenation” in line 1 which lacks antecedent basis. It is respectfully suggested to amend to “A process for 
Claim 1 recites “in the gas phase or in the liquid phase” in line 3 which lacks antecedent basis. It is respectfully suggested to amend to “in a a 
Claim 1 recites “said support” in line 10 and line 12. It is respectfully suggested to amend to “said alumina support” for consistent recitation of claim limitation.
Claim 1 recites “at least one carboxylic acid function, or at least one alcohol function, or at least one ester function, or at least one amide function;” in lines 13-14. It is respectfully suggested to amend to “at least one carboxylic acid functional group functional group functional group functional group . 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “said impregnated support” in line 15 which lacks an antecedent basis. It is respectfully suggested to define “an impregnated support” earlier in the claim.  For example, in step i) or step ii) of claim 1, include the limitation “obtaining an impregnated support”.  In addition, this is considered indefinite for the following reason: It is unclear whether “the said impregnated support” directs an alumina support impregnated with at least one nickel precursor, or an alumina support impregnated with at least one organic compound, or an alumina support impregnated with an alumina support impregnated with at least one organic compound and at least one organic compound.  Therefore, for purposes of examination, the limitation “said impregnated support” recited 
Claim 2 recites “said dried catalyst” in line 2 which lacks an antecedent basis. It is respectfully suggested to define “a dried catalyst” earlier in the claim. For example, in step iii) of claim 1, include the limitation as: “a step of drying said impregnated alumina support at a temperature below 250°C thereby obtaining a dried catalyst; steps i) and ii) being carried out separately, in any order, or at the same time.”.
Claims 3-16 are also rejected under 35 U.S. §112 by virtue of its dependence on claim 1.

Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bentaleb et al. (WO 2013/093231 A1, hereinafter “Bentaleb”, all citations from attached English Translation document).
In regard to claim 1, Bentaleb discloses a process for the hydrogenation of a hydrocarbon feed in the presence of a hydrogenation catalyst (Abstract), wherein the process comprises:
(i) Preparing a hydrocarbon feedstock comprising polyunsaturated hydrocarbons and aromatics having a final boiling point of less than or equal to 250 [Symbol font/0xB0]C, such as steam cracking gasoline having aromatics 50-70 wt% (page 4, last paragraph thru page 5, 10th paragraph). This renders recited hydrocarbon feedstock having a final boiling point below or equal to 650 [Symbol font/0xB0]C obvious. 
(ii)  Conducting the hydrogenation of the hydrocarbon feedstock under reaction conditions comprising a temperature range of 20-200 [Symbol font/0xB0]C, a pressure range of 0.3-5 MPa, a molar ratio of hydrogen/(polyunsaturated hydrocarbons to be hydrogenated) 0.1-4, and an hourly space velocity range (a ratio of the volume flow rate of charge to the volume of catalyst) of 0.2-100 h-1 (page 5, 3rd paragraph from the bottom). Since in the steam cracking gasoline, the aromatics are present with an amount of 50-70wt% and diolefins are present with an amount of 10-25 wt% (page 5, 4th-9th paragraph), it is estimated that a molar ratio of hydrogen/(aromatic hydrocarbons to be hydrogenated) ranges from about 0.2 to about 28. The recited ranges in claim 1 are considered prima facie obvious over teachings of Bentaleb. See MPEP 2144.05.
(iii) Regarding the hydrogenation catalyst, Bentaleb discloses (page 2, 3rd paragraph from the bottom thru page 4, 1st paragraph) the hydrogenation catalyst comprises an alumina support and an active phase comprising nickel, said active phase not comprising a metal from Group VIB, said catalyst being prepared by a process comprising:

b) at least one step of impregnation step of the solution prepared in step a) on the support; and
c) a step of drying said impregnated support at a temperature range of 20-160 °C which is within the recited drying temperature range.
Bentaleb discloses at least one impregnation step of the solution prepared in step a) on the support comprising alumina which encompasses the limitation of “the steps i) and ii) being carried out separately, in any order, or at the same time” as recited. 
Regarding the claimed hydrogenation catalyst, for the recordation purpose, it is noted that the claimed hydrogenation catalyst is a product-by-process and patentability is determined based on the catalyst itself rather than the method used to make the catalyst. (“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe F.2d 695, 698, 227 USPQ 964,966 (Fed. Cir. 1985) and MPEP §2113).

In regard to claim 2, Bentaleb discloses a calcination step of the hydrogenation catalyst at a temperature range of 200-800 [Symbol font/0xB0]C (page 3, 5th paragraph) which renders the recite temperature range prima facie obvious. See MPEP 2144.05.

In regard to claims 3-5, Bentaleb discloses: at least one step of preparing at least one solution containing at Group VIII metal including nickel precursor and at least one solution containing at least one additive comprising carboxylic acid functional group; and at least one step of impregnation step of the solution prepared in step a) on the support. Bentaleb discloses at least one impregnation step of the solution prepared in step a) on the support comprising alumina (page 2, 1st, 2nd and 3rd paragraphs from the bottom). This encompasses the limitation of “the steps i) and ii) in claims 1 being carried out separately, in any order, or at the same time” as recited. 

In regard to claim 6, Bentaleb discloses the solution impregnation procedure of the hydrogenation catalyst in either aqueous or organic phase (page 3, 2nd paragraph from the bottom) which directs an incipient wetness impregnation or dry impregnation. 

In regard to claim 7, Bentaleb discloses the Group VIII metal including nickel comprises 0.01 wt% - 50 wt% of the mass of the catalyst (page 3, 14th and 15th paragraphs) which renders the recite nickel mass composition range prima facie obvious. See MPEP 2144.05.

In regard to claim 8, Bentaleb discloses at least one step of preparing at least one impregnation solution containing at least one additive comprising carboxylic acid functional group (page 3, 3rd paragraph). 

Bentaleb discloses the carboxylic acid functional group has one to three carboxylic acids functional groups (page 3, 3rd paragraph). 

In regard to claims 10 and 11, Bentaleb discloses the use of solvent such as methanol and ethanol (i.e., a single alcohol functional group) for the at least one solution containing at Group VIII metal including nickel precursor and at least one solution containing at least one additive comprising carboxylic acid functional group (page 3, 2nd paragraph from the bottom). 

Regarding claims 12-15, since each of these claims further narrows the method used to prepare the catalyst rather than the catalyst itself, these claims are rejected for the reasons given above for claim 1 as: Regarding the claimed hydrogenation catalyst, for the recordation purpose, it is noted that the claimed hydrogenation catalyst is a product-by-process and patentability is determined based on the catalyst itself rather than the method used to make the catalyst. (“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe F.2d 695, 698, 227 USPQ 964,966 (Fed. Cir. 1985) and MPEP §2113).

In regard to claim 16, Bentaleb discloses a hydrocarbon feedstock comprising polyunsaturated hydrocarbons and aromatics having a final boiling point of less than or equal to 250 [Symbol font/0xB0]C, such as steam cracking gasoline having aromatics 50-70 wt% (page 4, last paragraph th paragraph). It is known in the art that the gasoline composition comprises benzene along with toluene, xylenes and diaromatic hydrocarbons as evidenced by Gill et al. (US 5,457,252, see Abstract and column 3). Consequently, the hydrogenation reaction taught by Bentaleb is considered to encompass benzene hydrogenation as recited.  Bentaleb discloses a hydrogenation of the hydrocarbon feedstock under reaction conditions comprising a temperature range of 20-200 [Symbol font/0xB0]C, a pressure range of 0.3-5 MPa, a molar ratio of hydrogen/(polyunsaturated hydrocarbons to be hydrogenated) 0.1-4, and an hourly space velocity range (a ratio of the volume flow rate of charge to the volume of catalyst) of 0.2-100 h-1 (page 5, 3rd paragraph from the bottom). Since in the steam cracking gasoline, the aromatics including benzene are present with an amount of 50-70wt% and diolefins are present with an amount of 10-25 wt% (page 5, 4th-9th paragraph), it is estimated that a molar ratio of hydrogen/(aromatic hydrocarbons including benzene to be hydrogenated) ranges from about 0.2 to about 28. The recited temperature, pressure and hourly space velocity ranges in claim 16 are considered prima facie obvious over teachings of Bentaleb. See MPEP 2144.05. Finally, although Bentaleb does not explicitly discloses the recited molar ratio of hydrogen to benzene, the claimed molar ratio of hydrogen to benzene would have been obvious to one of ordinary skill in the art through routine experimentation in an effort to optimize catalytic activity and utility taking into consideration the operational parameters of the hydrogenation operation (time, temperature, pressure, throughput), the geometry of the catalytic bodies, the physical and chemical make-up of the hydrocarbon feedstock as well as the nature of the hydrocarbons end-products. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772